 In the Matter of WESTINGHOUSE'ELECTRCC INTERNATIONAL'COMPANYandWESTINGHOUSE INTERNATIONALASSOCIATIONOF SALARIED EM-PLOYEESCase No. 2-R-5656.-Decided October, 15, 1945-Messrs. C: A. Reinwald, J. R. Rinehart;and,Harry S. Reizenstein,all of New York City, for the Company.Mr. 'W. G. Brewer,- Jr.,of New York City, andMrs. H. R. Fare-brother,.ofBrooklyn, -N. Y., for the Union.Mr. AngeloJ. Fiumara,of counsel to the Board.DECISIONANDORDERSTATEMENT OF Till.CASEUpon an amended petition duly filed by Westinghouse InternationalAssociation of Salaried Employees,' herein called the Union, ' alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Westinghouse Electric InternationalCompany, New York City, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue-notice before Jerome I. Macht, Trial Examiner.The hearingwas held at New York City, on July 2, 1945. The Company and the'Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-nier's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Ally parties were afforded an opportunity.to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric International Company, a subsidiary ofWestinghouse Electric' Corporation, is engaged in the selling and'The formalpaperswereamended at the hearingto show thename of the Union asindicated in the captionand in the body of the Decision.64 N. L. R.B., No. 37.'226 WESTINGHOUSE ELECTRIC INTERNATIONAL COMPANY227'exporting of electrical apparatus and related equipment.The Com-pany has its principal office in New York City and has warehousesin New York City and Green Island, New York. The finished prod-ucts handled by the Company are made principally by its parentcorporation.During the year 1944, the Company's sales exceeded$1,000,000, of which 90 percent -represented shipments to places out-,side the Stateof N'e`w' York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATION INVOLVEDWestinghouseInternationalAssociationof, SalariedEmployees,unaffiliated,isa labor organizationadmitting to membership em-ployees of the Company.M. THE ALLEGEDAPPROPRIATE' UNITThe`Union seeks a unit composed of all employees in the Com-pany's order service department who report to the order service, man-ager, with certain specified-exclusions.The Company maintains, thatthe office and clerical unit,RQught is too restricted and that only a unitwhich includes all its other employees doing similar work and whoare similarly classified is appropriate.-The Company 'has no collective bargaining history. Substantiallyall its approximately 400 employees are, office and clerical workers.The Company has divided its office and clerical operations into 17different departments, including the order service department, eachof which is under a separate supervisor and is separated from the other,departments by means of partitions or walls.The order, servicedepartment is under the supervision of an order service manager.Emj)1oyd therein are about 43 employees who are designated by the-followiiig iiidustrial classifications : record clerk, typist and dictaphoneoperator, stenographer, application engineering record clerk, machineoperator, secretary-stenographer, order clerk, order correspondent,engineering correspondent, and price clerk.Each, performs clericalwork typical of his individual classification.Their collective dutiesconsist -of receiving contract orders for,goods from customers and,in cooperation with other departments2 of the Company, of clearingthe order preparatory to the manufacture of its subject matter. Inaddition, they are to follow the order through the process of manu-facture until it is finally completed, shipped, and billed.Employed "-in other departments of the Company are employeeswhom the .Union would exclude although they perform comparable2These include,among others,the Negotiating Department,Licenseand Priorities Sec-tion, TreasuryDepartment,Accounting Department,and Traffic Department 228DECISIONSOF NATIONALLABOR RELATIONS BOARD eand interrelated work in connection with the processing of customerorders.Thus, there are approximately 33 stenographers and secre-tary-stenographers, 19 typists and dictaphone operators, 1 order clerk,1 engineering correspondent, 4 order correspondents, 2 record clerks,and 2 price clerks whose functions are practically identical to thoseof similarly classified employees/ in the order service department.The record discloses also that, although the various departments areunder separate supervision and in separate offices,-their hours, wages,and other working conditions are similar to those in the order servicedepartment.It is apparent, therefore, that, while the Union would group cer-tain clerical employees in one unit, it would exclude a large numberof employees eligible for membership in its organization who do simi-lar work and have allied interests.Accordingly, we find that theproposed unit is inappropriate for the purposes of collective bargain-ing.3IV. THEALLEGED QUESTION CONCERNING REPRESENTATIONSince,, as we have held in Section III, above, the bargaining unitsought by the Union is inappropriate for the purposes of collectivebargaining, we find that no question affecting commerce has arisenconcerning the representation of employees of'the Company withinthe meaning of Section 9 (c) of the National Labor Relations Act.We shall, therefore, dismiss the petition:ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for an investigation and certification ,of representativesof employees ofWestinghouse Electric International Company,New York City, filed by Westinghouse International Association ofSalaried Employees, be, and it hereby is, dismissed.DIR.GERARD D. REILLY took no part in the consideration of theabove-Decision and Order.3 SeeMatter of Bethlehem Steel Company(ShipbuildingDivisaon),61 N. L.It.B. 526;Matter of California Shipbuilding Corp.,57 N. L It. B. 1791.